Exhibit 10.1

Exhibit B

FORM OF CONTINGENT VALUE RIGHTS AGREEMENT

This CONTINGENT VALUE RIGHTS AGREEMENT, dated as of [    ], 2014 (this
“Agreement”), is entered into by and among Hanmi Financial Corporation, a
Delaware corporation (“Parent”), [•], a [•], solely in its capacity as
shareholders’ representative (in such capacity, the “Shareholders’
Representative”), and [    ], as rights agent (the “Rights Agent”) and as
initial CVR Registrar (as defined herein).1

WITNESSETH:

WHEREAS, Parent, Harmony Merger Sub Inc., a Texas corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), and Central Bancorp, Inc., a Texas
corporation (the “Company”), have entered into that certain Amended and Restated
Agreement and Plan of Merger (as the same may be amended, modified or
supplemented from time to time, the “Merger Agreement”), dated as of March 23,
2014, pursuant to which, among other things, Merger Sub will merge with and into
the Company (the “Merger”), with the Company surviving the Merger, as a
wholly-owned subsidiary of Parent;

WHEREAS, pursuant to the Merger Agreement, the Parent agreed to create and issue
to (i) holders of record of shares of the Company’s common stock, par value
$1.00 per share (“Company Common Stock”), outstanding immediately prior to the
effective time of the Merger (the “Effective Time”), contingent value rights as
hereinafter described;

WHEREAS, each holder of Company Common Stock, immediately prior to the Effective
Time will receive, among other things, as merger consideration, the right to
receive upon the Effective Time contingent value rights in such amounts as set
forth in Section 4.1(a) of the Merger Agreement immediately prior to the
Effective Time;

WHEREAS, the parties have done all things necessary to make the contingent value
rights, when issued pursuant to the Merger Agreement and hereunder, the valid
obligations of Parent and to make this Agreement a valid and binding agreement
of Parent, in accordance with its terms; and

WHEREAS, the parties hereto acknowledge that the Rights Agent is not party to,
is not bound by, and has no duties or obligations under, the Merger Agreement,
that all references in this Agreement to the Merger Agreement are for
convenience, and that the Rights Agent shall have no implied duties beyond the
express duties set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the premises and the consummation of
the transactions referred to above, it is mutually covenanted and agreed, for
the equal and proportionate benefit of all Holders (as hereinafter defined), as
follows:

 

 

1  Parent may elect to act or cause Hanmi Bank to act as Rights Agent and CVR
Registrar.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

(a) For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

(i) the terms defined in this Article I have the meanings assigned to them in
this Article I, and include the plural as well as the singular;

(ii) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;

(iii) unless the context otherwise requires, words describing the singular
number shall include the plural and vice versa, words denoting any gender shall
include all genders and words denoting natural Persons shall include
corporations, partnerships and other Persons and vice versa;

(iv) the term “Affiliate” when used with respect to the Company shall, after the
Effective Time, include Parent and its Subsidiaries and Affiliates; and

(v) all references to “including” shall be deemed to mean including without
limitation.

(b) Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Merger Agreement. The following terms shall
have the meanings ascribed to them as follows:

“Aggregate Proceeds” shall mean the aggregate amount of cash actually received
by the Company (or its successor) following the Effective Time, arising from any
amendment, restatement or adjustment of the Company’s 2012 or earlier years’ tax
returns or a refund of the Company’s 2012 or earlier years’ U.S. federal income
tax liability but in no event in excess of $[21,021,673].2

“Agreement” has the meaning set forth in the Preamble.

“Business Day” shall mean any day ending at 11:59 p.m. (Eastern Time) other than
a Saturday or Sunday or a day on which banks are required or authorized to close
in California and Texas.

“Company” has the meaning set forth in the Preamble.

 

 

2  NTD: Amount to equal the Unrefunded Amount immediately prior to the Closing.

 

-2-



--------------------------------------------------------------------------------

“Contingent Value End Date” shall mean the earlier of (x) July 31, 2015 and
(y) when all Distributable Proceeds have been delivered to holders of Contingent
Value Rights and no amount of the Aggregate Proceeds is reasonably expected to
be obtained by the Company (or its successor).

“Contingent Value Rights” shall mean the contingent value rights issued by
Parent pursuant to the Merger Agreement and this Agreement.

“CVR Payment Amount” has the meaning set forth in Section 3.4(b).

“CVR Payment Date” has the meaning set forth in Section 3.4(a).

“CVR Register” has the meaning set forth in Section 3.3(b).

“CVR Registrar” has the meaning set forth in Section 3.3(b).

“Distributable Proceeds” shall mean a sum equal to the difference between
(x) the Aggregate Proceeds and (y) reasonable fees, expenses and other amounts
actually incurred by the Company (or its successor) and its Affiliates after the
Effective Time with respect to obtaining the Aggregate Proceeds, including
reasonable fees and expenses paid to any outside counsel or other advisor and
any fees or expenses (including with respect to indemnification) of the
Shareholders’ Representative to the extent not paid by the Company prior to the
Effective Time.

“Distributable Proceeds Notice” has the meaning set forth in Section 3.4(a).

“Effective Time” has the meaning set forth in the Recitals.

“Holder” shall mean a Person in whose name a Contingent Value Right is
registered in the CVR Register.

“Liability” shall mean any and all debts, liabilities, commitments and
obligations of any kind, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, asserted or not
asserted, known or unknown, determined, determinable or otherwise, whenever or
however arising.

“Merger” has the meaning set forth in the Recitals.

“Merger Agreement” has the meaning set forth in the Recitals.

“Merger Sub” has the meaning set forth in the Recitals.

“Parent” has the meaning set forth in the Preamble.

“Permitted Transfer” shall mean: (i) the transfer (upon the death of the Holder)
by will or intestacy; (ii) transfer by instrument to an inter vivos or
testamentary trust in which the Contingent Value Rights are to be passed to
beneficiaries upon the death of the trustee; (iii) transfers made pursuant to a
court order of a court of competent jurisdiction (such as in connection with
divorce, bankruptcy or liquidation); (iv) if the Holder is a partnership or
limited liability company, a distribution by the transferring partnership or
limited liability company to its partners or members, as applicable; or (v) a
transfer made by operation of law (including a consolidation or merger) or in
connection with the dissolution, liquidation or termination of any corporation,
limited liability company, partnership or other entity.

 

-3-



--------------------------------------------------------------------------------

“Permitted Transferee” shall mean a Person who receives a Contingent Value Right
pursuant to a Permitted Transfer and otherwise in accordance with this
Agreement.

“Person” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, Governmental Authority or other entity
of any kind or nature.

“Rights Agent” shall mean the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent shall have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Rights Agent” shall
mean such successor Rights Agent.

“Rights Agent Costs” shall mean the costs and expenses which the Rights Agent is
entitled to be paid under Section 4.2 and the Rights Agent Fee.

“Rights Agent Fee” shall mean the fee of the Rights Agent to act in such
capacity pursuant to the terms of this Agreement as set forth on Schedule 1
hereto.

“Rights Agent Initial Payment” shall mean the costs and expenses reasonably
incurred and invoiced by the Rights Agent prior to the Effective Time in
connection with the negotiation of this Agreement and any other reasonable costs
and expenses incurred by the Rights Agent in connection herewith prior to the
Effective Time.

“Shareholders’ Representative” has the meaning set forth in the Preamble.

“Tax” (including, with correlative meaning, the term “Taxes”) shall include all
federal, state, local and foreign income, profits, franchise, gross receipts,
environmental, customs duty, capital stock, severances, stamp, payroll, sales,
employment, unemployment, disability, use, property, withholding, excise,
production, value added, occupancy and other taxes, duties or assessments of any
nature whatsoever, together with all interest, penalties and additions imposed
with respect to such amounts and any interest in respect of such penalties and
additions.

ARTICLE II

PROCESS MANAGEMENT

Section 2.1 Process Management.

Following the Effective Time, the Company (or its successor) will control all
proceedings and make all decisions related to the Aggregate Proceeds and the
pursuit thereof, in its sole discretion, and will use its commercially
reasonable efforts to pursue any Aggregate Proceeds that are reasonably likely
to be realized. Provided that the Shareholders’ Representative shall have
entered into a confidentiality agreement with Parent, the Company (or its
successor) will keep the Shareholders’ Representative reasonably informed of all
material proceedings related to the Aggregate Proceeds and the pursuit thereof,
and will promptly respond to reasonable requests for information from the
Shareholders’ Representative.

 

-4-



--------------------------------------------------------------------------------

ARTICLE III

CONTINGENT VALUE RIGHTS

Section 3.1 Issuance of Contingent Value Rights; Appointment of Rights Agent.

(a) The Contingent Value Rights shall be issued pursuant to the Merger Agreement
at the time and in the manner set forth in the Merger Agreement. The
registration on the books and records of Parent and administration of the
Contingent Value Rights shall be handled pursuant to this Agreement in the
manner set forth in this Agreement.

(b) Parent hereby appoints [    ] as the Rights Agent to act as rights agent for
the Contingent Value Rights in accordance with the instructions hereinafter set
forth in this Agreement, and the Rights Agent hereby accepts such appointment.

Section 3.2 Nontransferable; Expiration.

(a) The Contingent Value Rights shall not be sold, assigned, transferred,
pledged, encumbered or in any other manner transferred or disposed of, in whole
or in part, other than to a Permitted Transferee. Any purported transfer of a
Contingent Value Right to anyone other than a Permitted Transferee shall be null
and void ab initio.

(b) The Contingent Value Rights shall expire on the Contingent Value End Date.

Section 3.3 No Certificate; Registration; Registration of Transfer; Change of
Address.

(a) The Contingent Value Rights shall not be evidenced by a certificate or other
instrument.

(b) The Rights Agent shall keep a register (the “CVR Register”) for the
registration of Contingent Value Rights in a book-entry position for each
Contingent Value Right Holder. The CVR Register shall set forth the name and
address of each Holder, and the number of Contingent Value Rights held by such
Holder and tax identification number (TIN) of each Holder. Each of Parent and
the Shareholders’ Representative may receive and inspect a copy of the CVR
Register, from time to time, upon written request made to the CVR Registrar.
Within five (5) Business Days after receipt of such request, the CVR Registrar
shall deliver a copy of the CVR Register, as then in effect, to Parent and the
Shareholders’ Representative at the address set forth in Section 7.1. The Rights
Agent is hereby initially appointed “CVR Registrar” for the purpose of
registering Contingent Value Rights and transfers of Contingent Value Rights as
herein provided.

(c) Subject to the restrictions set forth in Section 3.2, every request made to
transfer a Contingent Value Right must be in writing and accompanied by a
written instrument or instruments of transfer and any other requested
documentation in form reasonably satisfactory to Parent and the CVR Registrar,
duly executed by the registered Holder or Holders thereof or by the duly
appointed legal representative thereof or by a duly authorized attorney. A
request for a

 

-5-



--------------------------------------------------------------------------------

transfer of a Contingent Value Right shall be accompanied by documentation
establishing that the transfer is to a Permitted Transferee and any other
information as may be reasonably requested by Parent or the CVR Registrar
(including opinions of counsel, if appropriate). Upon receipt of such written
notice, the CVR Registrar shall, subject to its reasonable determination that
the transfer instrument is in proper form and the transfer otherwise complies
with the other terms and conditions herein, register the transfer of the
Contingent Value Rights in the CVR Register. All duly transferred Contingent
Value Rights registered in the CVR Register shall be the valid obligations of
Parent, evidencing the same rights and entitling the transferee to the same
benefits and rights under this Agreement as those held by the transferor. No
transfer of a Contingent Value Right shall be valid until registered in the CVR
Register, and any transfer not duly registered in the CVR Register will be void
ab initio (unless the transfer was permissible hereunder and such failure to be
duly registered is attributable to the fault of the CVR Registrar). Any transfer
or assignment of the Contingent Value Rights shall be without charge (other than
the cost of any transfer Tax which shall be the responsibility of the
transferor) to the Holder.

(d) A Holder may make a written request to the CVR Registrar to change such
Holder’s address of record in the CVR Register. The written request must be duly
executed by the Holder. Upon receipt of such written notice, the CVR Registrar
shall promptly record the change of address in the CVR Register.

Section 3.4 Payment Procedures.

(a) Reasonably promptly following the receipt of any Aggregate Proceeds, or at
such time as otherwise mutually agreed upon by Parent and the Shareholders’
Representative, Parent shall deliver to the Rights Agent and the Shareholders’
Representative the calculation of the Distributable Proceeds (each such notice,
a “Distributable Proceeds Notice”) establishing the payment date (each such
date, a “CVR Payment Date”) with respect to the Distributable Proceeds. Any
Contingent Value Rights held by Company shareholders who have perfected and not
withdrawn a demand for appraisal rights pursuant to Sections 10.356 and 10.357
of the Texas Business Organizations Code, as amended, shall be deemed to be
outstanding for purposes of determining the amount to be paid per Contingent
Value Right and Parent shall be paid the amount which would otherwise be paid in
respect of such Contingent Value Right.

(b) On or before each CVR Payment Date, Parent shall cause an amount of cash
equal to the Distributable Proceeds with respect to the CVR Payment Date to be
deposited with the Rights Agent. On each CVR Payment Date or as promptly as
reasonably practicable thereafter, Parent shall cause the Rights Agent to pay
the applicable amount to each of the Holders by check mailed to the address of
each Holder as reflected in the CVR Register as of the close of business on the
last Business Day prior to such payment date. With respect to any Distributable
Proceeds and any given CVR Payment Date, the amount paid in respect of each
Contingent Value Right shall be equal to the quotient obtained by dividing the
Distributable Proceeds by the number of Contingent Value Rights outstanding as
reflected on the CVR Register (the “CVR Payment Amount”).

(c) Parent’s obligation to pay the Distributable Proceeds shall be conditioned
on no court or other Governmental Authority of competent jurisdiction having
enacted, issued, promulgated, enforced or entered any Order (whether temporary,
preliminary or permanent) that

 

-6-



--------------------------------------------------------------------------------

is in effect and restrains, enjoins or otherwise prohibits or imposes any
penalty upon the payment of the Distributable Proceeds and the payment being
otherwise lawful. If the Distributable Proceeds shall not have been paid to the
Holders by the Contingent Value End Date pursuant to this Subsection 3.4(c),
Parent, the Company and any of their Affiliates may deliver the Distributable
Proceeds received by the Company (or its successor) prior to the Contingent
Value End Date to a court of competent jurisdiction (or place such Distributable
Proceeds in an escrow account, on terms mutually acceptable to Parent and the
Shareholders’ Representative, in lieu thereof) and provide written notice of
such arrangement to the Shareholders’ Representative. Thereafter, Parent, the
Company and any of their Affiliates shall have no further obligation with
respect to the Distributable Proceeds.

(d) The Rights Agent shall deduct and withhold, or cause to be deducted or
withheld, from each CVR Payment Amount otherwise payable pursuant to this
Agreement, the amounts, if any, that Parent or its Affiliates are required to
deduct and withhold with respect to the making of such payment under the Code;
provided that in determining the required amount to be withheld, the Rights
Agent will give effect to any properly presented form (e.g., Form W-8 or W-9 as
applicable) eliminating or reducing the amount required to be withheld. To the
extent that amounts are so withheld or paid over to or deposited with the
relevant Governmental Authority, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Holder in respect of which
such deduction and withholding was made.

Section 3.5 No Voting, Dividends or Interest; No Equity or Ownership Interest in
Parent.

(a) The Contingent Value Rights shall not have any voting or dividend rights,
and interest shall not accrue on any amounts payable on the Contingent Value
Rights to any Holder.

(b) The Contingent Value Rights shall not represent any equity or ownership
interest in Parent, in any constituent company to the Merger, any Affiliate of
Parent or any other Person.

ARTICLE IV

THE RIGHTS AGENT

Section 4.1 Certain Duties and Responsibilities.

The Rights Agent shall not have any liability for any actions taken or not taken
in connection with this Agreement, except to the extent of its willful
misconduct, bad faith or gross negligence. No provision of this Agreement shall
require the Rights Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers.

Section 4.2 Certain Rights of Rights Agent.

The Rights Agent undertakes to perform such duties and only such duties as are
specifically set forth in this Agreement, and no implied covenants or
obligations shall be read into this Agreement against the Rights Agent. In
addition:

 

-7-



--------------------------------------------------------------------------------

(a) the Rights Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

(b) the Rights Agent may consult with, and obtain advice from, legal counsel in
the event of any question as to any of the provisions hereof or the duties
hereunder, and it shall incur no liability and shall be deemed to be acting in
accordance with the opinion and instructions of such counsel. The reasonable
costs of such counsel’s services shall be paid to the Rights Agent in accordance
with Section 4.2(f) below. The Rights Agent may perform any and all of its
duties through its agents, representatives, attorneys, custodians and/or
nominees;

(c) if the Rights Agent becomes involved in litigation on account of this
Agreement, it shall have the right to retain counsel and shall be entitled to
reimbursement for all reasonable documented costs and expenses related thereto
as provided in this Section 4.2(c) and Section 4.2(f) hereof; provided, however,
that the Rights Agent shall not be entitled to any such reimbursement to the
extent such litigation ultimately determines that the Rights Agent acted with
willful misconduct, bad faith or gross negligence. In the event that conflicting
demands are made upon the Rights Agent for any situation addressed or not
addressed in this Agreement, the Rights Agent may withhold performance of the
terms of this Agreement until such time as said conflicting demands shall have
been withdrawn or the rights of the respective parties shall have been settled
by court adjudication, arbitration, joint order or otherwise;

(d) the permissive rights of the Rights Agent to do things enumerated in this
Agreement shall not be construed as a duty;

(e) the Rights Agent shall not be required to give any note or surety in respect
of the execution of such powers or otherwise in respect of the premises;

(f) Parent agrees to indemnify the Rights Agent for, and hold the Rights Agent
harmless against, any loss, liability, claim, demands, suits or expense arising
out of or in connection with the Rights Agent’s duties under this Agreement,
including the costs and expenses of defending the Rights Agent against any
claims, charges, demands, suits or loss, unless such loss shall have been
determined by a court of competent jurisdiction to be a result of the Rights
Agent’s willful misconduct, bad faith or gross negligence; provided, however,
that the Rights Agent’s aggregate liability with respect to, arising from, or
arising in connection with this Agreement, or from all services provided or
omitted to be provided under this Agreement, whether in contract, in tort, or
otherwise, is limited to, and shall not exceed, the amounts paid hereunder by
Parent to the Rights Agent as fees and charges, but not including reimbursable
expenses; and

(g) As between Parent and the Rights Agent, Parent shall be responsible for
paying the Rights Agent Costs and the Rights Agent Initial Payment. As between
Parent and the Rights Agent, Parent agrees to pay the fees and expenses
(including taxes and other charges) of the Rights Agent in connection with this
Agreement as may be agreed from time to time by Parent and the Rights Agent. The
Rights Agent shall also be entitled to reimbursement from Parent for all
reasonable and necessary out-of-pocket expenses (including reasonable fees and
expenses

 

-8-



--------------------------------------------------------------------------------

of the Rights Agent’s counsel and agent) paid or incurred by it in connection
with the administration by the Rights Agent of its duties hereunder. The final
invoice for the Rights Agent Fee (which shall include a reasonable estimate of
all remaining fees and expenses) will be rendered a reasonable time prior to the
date of delivery of a Distributable Proceeds Notice. An invoice for any
out-of-pocket expenses and per item fees realized will be rendered and payable
within thirty (30) days after receipt by Parent and the Shareholders’
Representative, except for postage and mailing expenses, which funds must be
received one (1) Business Day prior to the scheduled mailing date.

Section 4.3 Resignation and Removal; Appointment of Successor.

(a) The Rights Agent may resign at any time by giving written notice thereof to
Parent and the Shareholders’ Representative specifying a date when such
resignation shall take effect, which notice shall be sent at least thirty
(30) days prior to the date so specified. Parent may remove the Rights Agent at
any time by resolution of its board of directors specifying a date when such
removal shall take effect. Notice of such removal shall be given by Parent to
the Rights Agent, which notice shall be sent at least thirty (30) days prior to
the date so specified for such removal.

(b) If the Rights Agent shall resign, be removed or become incapable of acting,
Parent shall promptly appoint a qualified successor Rights Agent. The successor
Rights Agent so appointed shall, forthwith upon its acceptance of such
appointment in accordance with this Section 4.3(b), become the successor Rights
Agent.

(c) Parent shall give notice of each resignation and each removal of a Rights
Agent and each appointment of a successor Rights Agent by mailing written notice
of such event by first-class mail, postage prepaid, to the Shareholders’
Representative. The Shareholders’ Representative shall forward such notice to
the Holders. If Parent fails to send such notice within ten (10) days after
acceptance of appointment by a successor Rights Agent, the successor Rights
Agent shall cause such notice to be mailed at the expense of Parent.

(d) If a successor Rights Agent has not been appointed and has not accepted such
appointment by the end of the thirty (30) day period, the Rights Agent may apply
to a court of competent jurisdiction for the appointment of a successor Rights
Agent, and the costs, expenses and reasonable attorneys’ fees which are incurred
in connection with such a proceeding shall be paid in accordance with
Section 4.2(f) hereof. Any such successor to the Rights Agent shall agree to be
bound by the terms of this Agreement and shall, upon receipt of the all relevant
books and records relating thereto, become the Rights Agent hereunder. Upon
delivery of all of the relevant books and records, pursuant to the terms of this
Section 4.3(d) to a successor Rights Agent, the Rights Agent shall thereafter be
discharged from any further obligations hereunder. The Rights Agent is hereby
authorized, in any and all events, to comply with and obey any and all final
judgments, orders and decrees of any court of competent jurisdiction which may
be filed, entered or issued, and all final arbitration awards and, if it shall
so comply or obey, it shall not be liable to any other person by reason of such
compliance or obedience.

 

-9-



--------------------------------------------------------------------------------

Section 4.4 Acceptance of Appointment by Successor.

Every successor Rights Agent appointed hereunder shall execute, acknowledge and
deliver to Parent, the Shareholders’ Representative and to the retiring Rights
Agent an instrument accepting such appointment and a counterpart of this
Agreement, and thereupon such successor Rights Agent, without any further act,
deed or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Rights Agent; but, on request of Parent, the
Shareholders’ Representative or the successor Rights Agent, such retiring Rights
Agent shall execute and deliver an instrument transferring to such successor
Rights Agent all the rights, powers and trusts of the retiring Rights Agent.

ARTICLE V

COVENANTS

Section 5.1 List of Holders.

Parent shall furnish or cause to be furnished to the Rights Agent in such form
as Parent receives from the Company (or an agent performing similar services for
Parent or its Affiliates) prior to the Effective Time, the names, addresses,
shareholdings and tax identification number (TIN) of the record holders of
Shares eligible to receive Contingent Value Rights pursuant to the Merger
Agreement reasonably promptly following the Effective Time.

Section 5.2 Payment of CVR Payment Amount.

The Rights Agent shall pay, and each of the Shareholders’ Representative and
Parent shall use reasonable efforts to cause the Rights Agent to pay, the
Distributable Proceeds upon receipt thereof in the manner provided for in
Section 3.4 and in accordance with the terms of this Agreement.

ARTICLE VI

AMENDMENTS

Section 6.1 Amendments Without Consent of Holders or Shareholders’
Representative.

(a) Without the consent of any Holders or the Shareholders’ Representative,
Parent and the Rights Agent, at any time and from time to time, may enter into
one or more amendments hereto, for any of the following purposes only:

(i) to evidence the succession of another Person selected in accordance with
Section 4.3(b) as a successor Rights Agent and the assumption by any successor
of the covenants and obligations of the Rights Agent herein;

(ii) to evidence the succession of another Person to Parent to its rights and
obligations hereunder in accordance with Section 7.3 and the assumption by any
such successor of the covenants of Parent herein;

 

-10-



--------------------------------------------------------------------------------

(iii) to add to the covenants of Parent such further covenants, restrictions,
conditions or provisions as Parent shall consider to be for the protection of
the Holders;

(iv) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Agreement; or

(v) as necessary to ensure that the Contingent Value Rights are not subject to
registration under the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended.

(b) Promptly after the execution by Parent and the Rights Agent of any amendment
pursuant to the provisions of this Section 6.1, Parent shall mail or cause to be
mailed a notice thereof by first-class mail to the Shareholders’ Representative
setting forth in general terms the substance of such amendment.

Section 6.2 Amendments With Consent of the Shareholders’ Representative.

(a) Subject to Section 6.1 (which amendments pursuant to Section 6.1 may be made
without the consent of the Holders or the Shareholders’ Representative), with
the consent of the Shareholders’ Representative (such consent not to be
unreasonably withheld or delayed), acting on behalf of the Holders, Parent and
the Rights Agent may enter into one or more amendments hereto for any of the
following purposes:

(i) to evidence the termination of the CVR Registrar and the succession of
another Person as a successor CVR Registrar and the assumption by any successor
of the obligations of the CVR Registrar herein; or

(ii) to add, eliminate or change any material provisions of this Agreement, even
if such addition, elimination or change is in any way adverse to the interests
of the Holders.

(b) Promptly after the execution by Parent and the Rights Agent of any amendment
pursuant to the provisions of this Section 6.2, Parent shall mail a notice
thereof by first-class mail to the Shareholders’ Representative and the Holders
at their addresses as they shall appear on the CVR Register, setting forth in
general terms the substance of such amendment.

Section 6.3 Effect of Amendments.

Upon the execution of any amendment under this Article VI, this Agreement shall
be modified in accordance therewith, such amendment shall form a part of this
Agreement for all purposes and every Holder shall be bound thereby.

 

-11-



--------------------------------------------------------------------------------

ARTICLE VII

OTHER PROVISIONS OF GENERAL APPLICATION

Section 7.1 Notices to the Rights Agent, Parent and the Shareholders’
Representative.

Any notice, request, instruction or other document to be given hereunder by any
party to the others shall be in writing and delivered personally or sent by
registered or certified mail, postage prepaid, by facsimile or overnight
courier:

If to Parent or the Company:

Hanmi Financial Corporation

3660 Wilshire Blvd., Penthouse A

Los Angeles, CA 90010

Attention: Legal Department

Facsimile: (213) 427-7768

with a copy to

Sullivan & Cromwell LLP

1888 Century Park East, Suite 2100

Los Angeles, CA 90067

Attention: Patrick S. Brown

Fax: (310) 712-8800

If to the Rights Agent:

______________________,

______________________.

Attention: _________________

fax: (    ) ___-____

If to the Shareholders’ Representative:

______________________,

______________________.

Attention: _________________

Fax: (    ) ___-____

with a copy to

______________________,

______________________.

Attention: _________________

Fax: (    ) ___-____

 

-12-



--------------------------------------------------------------------------------

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
party upon actual receipt, if delivered personally; three (3) Business Days
after deposit in the mail, if sent by registered or certified mail; upon
confirmation of successful transmission if sent by facsimile (provided that if
given by facsimile such notice, request, instruction or other document shall be
followed up within one (1) Business Day by dispatch pursuant to one of the other
methods described herein); or on the next Business Day after deposit with an
overnight courier, if sent by an overnight courier.

Section 7.2 Effect of Headings; Construction.

The headings herein are for convenience of reference only, do not constitute
part of this Agreement and shall not be deemed to limit or otherwise affect any
of the provisions of this Agreement. Where a reference in this Agreement is made
to a Section or Exhibit, such reference shall be to a Section of or Exhibit to
this Agreement unless otherwise indicated.

Section 7.3 Successors and Assigns.

Parent may assign any of its obligations hereunder to (i) any wholly-owned
subsidiary, (ii) any Person of which Parent is a subsidiary or (iii) any
successor of Parent, provided that in each case Parent causes such Person to
agree to perform Parent’s obligations hereunder to the extent such Person does
not succeed to the rights and obligations of Parent by operation of law. All
covenants and agreements in this Agreement by any party hereto shall bind its
successors and assigns, whether so expressed or not.

Section 7.4 Benefits of Agreement.

Nothing in this Agreement, express or implied, shall give to any Person (other
than the parties hereto and their permitted successors and assigns hereunder)
any benefit or any legal or equitable right, remedy or claim under this
Agreement or under any covenant or provision herein contained, all such
covenants and provisions being for the sole benefit of the parties hereto and
their permitted successors and assigns. For the avoidance of doubt, no Holder
shall have any right to enforce or otherwise assert a claim with respect to this
Agreement; all such rights and claims shall only be brought by the Shareholders’
Representative on behalf of such Holder.

Section 7.5 Governing Law and Venue.

THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF CALIFORNIA WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF TO
THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A MATTER TO ANOTHER JURISDICTION.
The parties hereby irrevocably submit to the personal jurisdiction of the courts
of the City of Los Angeles and the United States District Court for the Central
District of California solely in respect of the interpretation and enforcement
of the provisions of this Agreement and of the documents referred to in this
Agreement, and in respect of the transactions contemplated hereby, and hereby
waive, and agree not to assert, as a defense in any action, suit or proceeding
for the interpretation or enforcement hereof or of any such document, that it is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in said courts or that the venue thereof may not be
appropriate or that this Agreement or any such document may not be

 

-13-



--------------------------------------------------------------------------------

enforced in or by such courts, and the parties hereto irrevocably agree that all
claims with respect to such action, proceeding or transactions shall be heard
and determined in such a California State or federal court. The parties hereby
consent to and grant any such court jurisdiction over the person of such parties
and, to the extent permitted by law, over the subject matter of such dispute and
agree that mailing of process or other papers in connection with any such action
or proceeding in the manner provided in Section 7.1 or in such other manner as
may be permitted by law shall be valid and sufficient service thereof.

Section 7.6 Severability Clause.

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. If any provision of
this Agreement, or the application of such provision to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.

Section 7.7 Counterparts.

This Agreement may be executed in any number of counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
shall together constitute the same agreement.

Section 7.8 Termination.

This Agreement and each Contingent Value Right shall terminate and be of no
further force or effect, and the parties hereto shall have no liability
hereunder, upon the later of (i) the Contingent Value End Date or (ii) the date
on which the Rights Agent has distributed Distributable Proceeds received by the
Company (or its successor) prior to the Contingent Value End Date as set forth
in Section 3.4 herein. Notice of any such termination will be promptly mailed by
the Rights Agent to the Holders.

Section 7.9 Entire Agreement.

This Agreement and the Merger Agreement, all documents and instruments
referenced herein and therein, and all exhibits and schedules attached to each
of the foregoing, represent the entire understanding of Parent, the Company and
the Shareholders’ Representative with reference to the Contingent Value Rights,
and this Agreement supersedes any and all other oral or written agreements
hereto made with respect to the Contingent Value Rights, except for the Merger
Agreement. This Agreement represents the entire understanding of the Rights
Agent with reference to the Contingent Value Rights, and this Agreement
supersedes any and all other oral or written agreements hereto made with respect
to the Contingent Value Rights, except for the Merger Agreement. If and to the
extent that any provision of this Agreement is inconsistent or conflicts with
the Merger Agreement, this Agreement shall govern and be controlling, and this
Agreement may be amended, modified, supplemented or altered only in accordance
with the terms of Article VI. No party shall be bound by, or be liable for, any
alleged representation, promise, inducement or statement of intention not
contained herein.

[Remainder of Page Intentionally Left Blank.]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above
written.

 

HANMI FINANCIAL CORPORATION By:  

 

 

Name:

Title:

[SHAREHOLDERS’ REPRESENTATIVE] By:  

 

 

Name:

Title:

[RIGHTS AGENT] By:  

 

 

Name:

Title:

 

-15-



--------------------------------------------------------------------------------

[SCHEDULE 1

SCHEDULE OF FEES

For Services as Rights Agent]